*270Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron Holsey appeals the order of the magistrate judge approving the settlement of this class action lawsuit and rejecting Holse/s objection to the settlement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Veiga, v. Holsey, No. 1:09-cv-02815-PWG (D. Md. filed Feb. 23, 2011, entered Feb. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.